IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-41350
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FIDEL TORRES-FLORES,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:99-CR-42-ALL
                         --------------------
                            August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fidel

Torres-Flores has moved to withdraw and filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Although he was

informed of counsel’s motion, Torres-Flores has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

to withdraw is GRANTED.    Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.